IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 98-40504
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JULIO CESAR BARRERA-GUZMAN,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-97-CR-386-1
                        - - - - - - - - - -
                          October 21, 1998

Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Julio Cesar Barrera-Guzman has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Our independent review of the brief and the record

discloses no nonfrivolous issue.    Accordingly, counsel’s motion

to withdraw is GRANTED.    Counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.